Case 2:16-cr-00080-JDL Document 62 Filed 01/25/21 Page 1 of 3                          PageID #: 247




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
                         v.                      ) 2:16-cr-00080-JDL
                                                 )
ROSS TARDIF,                                     )
                                                 )
          Defendant.                             )


                 ORDER ON DEFENDANT’S MOTION FOR JUDICIAL
                            RECOMMENDATION

          On November 19, 2020, Ross Tardif filed a motion requesting that the Court

recommend to the Bureau of Prisons (BOP) that it reassign him to a residential

reentry center (RRC, or halfway house) for the maximum allowable period at the end

of his sentence (ECF No. 61). 1 After careful consideration, I deny Tardif’s motion.

                                        I. BACKGROUND

          In June 2016, Tardif pled guilty to one count each of possession with intent to

distribute cocaine, possession with intent to distribute oxycodone, and possession of

a firearm in furtherance of a drug trafficking crime. On February 7, 2017, I sentenced

him to 90 months in prison. Tardif is currently incarcerated at FCI Berlin, with an

anticipated release date of July 17, 2023.

          In Tardif’s motion, he asserts that he has no disciplinary infractions during his

time in prison, and has been unable to participate in a residential drug abuse

program (RDAP) because it is not offered at FCI Berlin. He has worked two jobs, in



 1   The Government received notice of Tardif’s motion but has not filed a response.
Case 2:16-cr-00080-JDL Document 62 Filed 01/25/21 Page 2 of 3          PageID #: 248




landscaping and food service, throughout his time in prison. Tardif also notes that,

while on pretrial supervised release, he attended mental health and substance abuse

counseling without being ordered to, and that he is eager to reintegrate into the

community and rejoin his family in Maine.

      Tardif asserts that he has been told by his BOP case manager that, with a

judicial recommendation, he might qualify for a longer period than the “6-9 months

of RRC placement he would otherwise likely receive.” ECF No. 61 at 2. He seeks a

judicial recommendation for placement in an RRC for the final twelve months of his

sentence, which is the statutory maximum amount of time.          See 18 U.S.C.A. §

3624(c)(1) (West 2021).

                                  II. DISCUSSION

      The BOP has plenary authority over RRC decisions, see Tapia v. United States,

564 U.S. 319, 331 (2011), but federal law permits a court to make a nonbinding

recommendation to the BOP regarding a particular defendant, see 18 U.S.C.A. §

3621(b) (West 2021). Some courts have granted defendants’ requests for such a

recommendation,     typically    “emphasiz[ing]   the   defendant’s   post-sentencing

rehabilitation, the criminal record, and any recommendations from BOP personnel.”

United States v. Stile, No. 1:11-cr-00185-JAW, 2018 WL 4219192, at *3 (D. Me. Sept.

5, 2018) (collecting cases).    More frequently, however, courts have denied such

motions, often noting that the BOP is significantly better positioned to distinguish

the movant from the other prisoners who might also be eligible for RRC placement.

See United States v. Perry, No. 2:13-cr-00049-TLN, 2017 WL 1534275, at *2 (E.D. Cal.



                                          2
Case 2:16-cr-00080-JDL Document 62 Filed 01/25/21 Page 3 of 3          PageID #: 249




Apr. 28, 2017) (collecting cases); accord United States v. Smith, No. 2:10-CR-154-

DBH, 2011 WL 5842567, at *1 (D. Me. Nov. 18, 2011).

      Tardif appears to present a strong case for early placement in an RRC,

particularly given that he has been unable to participate in an RDAP, which I

recommended at sentencing. In my view, however, a recommendation should be

reserved for the unusual circumstance in which the court has information about the

defendant that the BOP either does not have or might not weigh appropriately. There

is no suggestion that the BOP does not have access to the same information about

Tardif’s conduct, history, and qualifications for early placement as I do, and the BOP

has additional information that I lack: for instance, the availability of RRC

placements and how Tardif ranks in relation to other eligible defendants.

      Based on the knowledge I have of Tardif from his sentencing, and the

information he reports in his motion, it appears that Tardif is a strong candidate for

early placement. However, the BOP is in the best position to distinguish Tardif from

other prisoners, and the record does not permit me to issue a judicial

recommendation.

      For the foregoing reasons, Tardif’s motion for judicial recommendation (ECF

No. 61) is DENIED.



      SO ORDERED.

      Dated this 25th day of January, 2021.


                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE

                                          3
